         Case 3:18-cv-02076-MO            Document 221            Filed 02/21/20            Page 1 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Pacific Gulf Shipping Co., and
Michael Else & Company Ltd.

Name(s) of counsel (if any):
Briton P. Sparkman



           I
Address: 55 Hamilton Avenue, Oyster Bay, New York 11771
Telephone number(s): I516.714.4300

            I
Email(s): bsparkman@chaloslaw.com
Is counsel registered for Electronic Filing in the 9th Circuit?                        r.    Yes    r     No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Blue Wall Shipping Ltd.


Name(s) of counsel (if any):
Michael R. Haglund, Eric J. Brickenstein,



           I
Address: 200 S.W. Market Street, Suite 1777, Portland Oregon 97201
Telephone number(s): I503.225.0777
            I
Email(s): haglund@hk-law.com; ebrickenstein@hk-law.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 3:18-cv-02076-MO           Document 221            Filed 02/21/20          Page 2 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Pacific Gulf Shipping Co., and
Michael Else & Company Ltd.
Name(s) of counsel (if any):
David R. Boyajian, Kent Roberts


Address: 1211 SW Fifth Avenue, Suite 1900, Portland, Oregon 97204
Telephone number(s): 503-796-2900
Email(s): dboyajian@schwabe.com; ckroberts@schwabe.com
Is counsel registered for Electronic Filing in the 9th Circuit?                       (i'     Yes      No
Appellees
Name(s) of party/parties:
Blue Wall Shipping Ltd.

Name(s) of counsel (if any):
Bruce G. Paulsen, Brian P. Maloney, Shrey Sharma


           I
Address: One Battery Park Plaza, New York, New York 10004
Telephone number(s): I212.574.1200

            I
Email(s): paulsen@sewkis.com; maloney@sewkis.com; sharma@sewkis.com
Name(s) of party/parties:
Vigorous Shipping & Trading S.A.

Name(s) of counsel (if any):
M. Christie Helmer, Ian M. Christy


           I
Address: 3400 U.S. Bancorp Tower, 111 S.W. Fifth Ave, Portland, Oregon 97204
Telephone number(s): I503.224.5858

            I
Email(s): chris.helmer@millernash.com; ian.christy@millernash.com
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 3:18-cv-02076-MO           Document 221            Filed 02/21/20          Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes      No
Appellees
Name(s) of party/parties:
Vigorous Shipping & Trading S.A.

Name(s) of counsel (if any):
Keith B. Letourneau, Jeremy A. Herschaft


Address: 717 Texas Avenue, Suite 1400, Houston, Texas 77002
Telephone number(s): 713.228.6601
Email(s): kletourneau@blankrome.com; jherschaft@blankrome.com
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
